 



Exhibit 10.1
ULTRATECH, INC.
1993 STOCK OPTION/STOCK ISSUANCE PLAN
(Amended and Restated as of January 30, 2007)
ARTICLE ONE
GENERAL
     I. PURPOSE OF THE PLAN
          This 1993 Stock Option/Stock Issuance Plan (“Plan”) is intended to
promote the interests of Ultratech, Inc., a Delaware corporation (the
“Corporation”), by providing (i) key employees (including officers) of the
Corporation (or its parent or subsidiary corporations) who are responsible for
the management, growth and financial success of the Corporation (or its parent
or subsidiary corporations), (ii) the non-employee members of the Corporation’s
Board of Directors and (iii) independent consultants and other advisors who
provide valuable services to the Corporation (or its parent or subsidiary
corporations) with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Corporation as an
incentive for them to remain in the service of the Corporation (or its parent or
subsidiary corporations).
          A. The Plan became effective on September 29, 1993, the date on which
the shares of the Corporation’s Common Stock were registered under Section 12(g)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”). Such date
is hereby designated as the Effective Date for the Plan.
          B. This Plan shall serve as the successor to the Corporation’s
existing 1993 Stock Option and 1993 Stock Issuance Plans (the “Predecessor
Plans”), and no further option grants or share issuances shall be made under the
Predecessor Plans from and after the Effective Date of this Plan. All
outstanding stock options and unvested share issuances under the Predecessor
Plans on the Effective Date are hereby incorporated into this Plan and shall
accordingly be treated as outstanding stock options and unvested share issuances
under this Plan. However, each outstanding option grant and unvested share
issuance so incorporated shall continue to be governed solely by the express
terms and conditions of the instrument evidencing such grant or issuance, and no
provision of this Plan shall be deemed to affect or otherwise modify the rights
or obligations of the holders of such incorporated options with respect to their
acquisition of shares of Common Stock thereunder. All unvested shares of Common
Stock outstanding under the Predecessor Plans on the Effective Date shall
continue to be governed solely by the express terms and conditions of the
instruments evidencing such issuances, and no provision of this Plan shall be
deemed to affect or modify the rights or obligations of the holders of such
unvested shares.

 



--------------------------------------------------------------------------------



 



     II. DEFINITIONS
          A. For purposes of the Plan, the following definitions shall be in
effect:
          Board: the Corporation’s Board of Directors.
          Code: the Internal Revenue Code of 1986, as amended.
          Committee: the committee of two (2) or more non-employee Board members
appointed by the Board to administer the Plan.
          Common Stock: shares of the Corporation’s common stock.
          Change in Control: a change in ownership or control of the Corporation
effected through either of the following transactions:
               a. any person or related group of persons (other than the
Corporation or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Corporation) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act)
of securities possessing more than fifty percent (50%) of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders; or
               b. there is a change in the composition of the Board over a
period of thirty-six (36) consecutive months or less such that a majority of the
Board members ceases, by reason of one or more proxy contests for the election
of Board members, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time such election or nomination was approved by the Board.
          Corporate Transaction: any of the following stockholder-approved
transactions to which the Corporation is a party:
               a. a merger or consolidation in which the Corporation is not the
surviving entity, except for a transaction the principal purpose of which is to
change the State in which the Corporation is incorporated,
               b. the sale, transfer or other disposition of all or
substantially all of the assets of the Corporation in complete liquidation or
dissolution of the Corporation, or
               c. any reverse merger in which the Corporation is the surviving
entity but in which securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation’s outstanding securities are
transferred to person or persons different from the persons holding those
securities immediately prior to such merger.

2.



--------------------------------------------------------------------------------



 



          Employee: an individual who performs services while in the employ of
the Corporation or one or more parent or subsidiary corporations, subject to the
control and direction of the employer entity not only as to the work to be
performed but also as to the manner and method of performance.
          Fair Market Value: the Fair Market Value per share of Common Stock
determined in accordance with the following provisions:
               a. If the Common Stock is at the time listed or admitted to
trading on the Nasdaq Global or Global Select Market, the Fair Market Value
shall be the closing selling price per share on the date in question, as such
price is reported by the National Association of Securities Dealers on such
exchange. If there is no reported closing selling price for the Common Stock on
the date in question, then the closing selling price on the last preceding date
for which such quotation exists shall be determinative of Fair Market Value.
               b. If the Common Stock is at the time listed or admitted to
trading on any other national stock exchange, then the Fair Market Value shall
be the closing selling price per share on the date in question on the exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no reported sale of Common Stock on such exchange
on the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.
          Optionee: any person to whom an option or stock appreciation right is
granted under the Discretionary Grant Program in effect under the Plan.
          Participant: any person who receives a direct issuance of Common Stock
under the Stock Issuance Program in effect under the Plan or a restricted stock
unit award under the Automatic Grant Program.
          Plan Administrator: the Committee in its capacity as the administrator
of the Plan.
          Permanent Disability or Permanently Disabled: the inability of the
Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.
          Service: the performance of services on a periodic basis to the
Corporation (or any parent or subsidiary corporation) in the capacity of an
Employee, a non-employee member of the board of directors or an independent
consultant or advisor, except to the extent otherwise specifically provided in
the applicable stock option or stock issuance agreement. For purposes of the
Plan, an Optionee or Participant shall be deemed to cease Service immediately
upon the occurrence of the either of the following events: (i) the Optionee or
Participant no longer performs services in any of the foregoing capacities for
the Corporation or any Parent or Subsidiary or (ii) the entity for which the
Optionee or Participant is performing such services

3.



--------------------------------------------------------------------------------



 



ceases to remain a Parent or Subsidiary of the Corporation, even though the
Optionee or Participant may subsequently continue to perform services for that
entity. Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Corporation; provided,
however, that except to the extent otherwise required by law or expressly
authorized by the Plan Administrator or the Corporation’s written leave of
absence policy, no Service credit shall be given for vesting purposes for any
period the Optionee or Participant is on a leave of absence.
          B. The following provisions shall be applicable in determining the
parent and subsidiary corporations of the Corporation:
          Any corporation (other than the Corporation) in an unbroken chain of
corporations ending with the Corporation shall be considered to be a parent of
the Corporation, provided each such corporation in the unbroken chain (other
than the Corporation) owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
          Each corporation (other than the Corporation) in an unbroken chain of
corporations which begins with the Corporation shall be considered to be a
subsidiary of the Corporation, provided each such corporation (other than the
last corporation) in the unbroken chain owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.
     III. STRUCTURE OF THE PLAN
          A. Stock Programs. The Plan shall be divided into three separate
components: the Discretionary Grant Program specified in Article Two, the
Automatic Grant Program specified in Article Three and the Stock Issuance
Program specified in Article Four. Under the Discretionary Grant Program,
eligible individuals may, at the discretion of the Plan Administrator in
accordance with the provisions of Article Two, be granted options to purchase
shares of Common Stock or stock appreciation rights tied to the value of such
Common Stock. Under the Automatic Grant Program, non-employee Board members will
receive a series of automatic restricted stock unit awards over their period of
continued Board service in accordance with the provisions of Article Three.
Under the Stock Issuance Program, eligible individuals may, at the discretion of
the Plan Administrator, be issued shares of Common Stock pursuant to restricted
stock awards, restricted stock units or other share right awards which vest upon
the completion of a designated service period or the attainment of
pre-established performance milestones, or such shares of Common Stock may be
issued through direct purchase or as a bonus for services rendered the
Corporation (or any Parent or Subsidiary) or the Corporation’s attainment of
financial objectives.
          B. General Provisions. Unless the context clearly indicates otherwise,
the provisions of Articles One and Five shall apply to the Discretionary Grant
Program, the Automatic Grant Program and the Stock Issuance Program and shall
accordingly govern the interests of all individuals under the Plan.

4.



--------------------------------------------------------------------------------



 



     IV. ADMINISTRATION OF THE PLAN
          A. Both the Discretionary Grant Program and the Stock Issuance Program
shall be administered by a committee (“Committee”) of two or more non-employee
Board members. Members of the Committee shall serve for such period of time as
the Board may determine and shall be subject to removal by the Board at any
time.
          B. The Committee as Plan Administrator shall have full power and
authority (subject to the express provisions of the Plan) to establish rules and
regulations for the proper administration of the Discretionary Grant and Stock
Issuance Programs and to make such determinations under, and issue such
interpretations of, the provisions of such programs and any outstanding option
grants, stock issuances or other stock-based awards thereunder as it may deem
necessary or advisable. Decisions of the Plan Administrator shall be final and
binding on all parties who have an interest in the Discretionary Grant or Stock
Issuance Program or any outstanding stock option, stock appreciation right,
share issuance or other stock-based award thereunder.
          C. Administration of the Automatic Grant Program shall be
self-executing in accordance with the express terms and conditions of
Article Three, and the Committee as Plan Administrator shall exercise no
discretionary functions with respect to restricted stock unit awards made
pursuant to that program.
     V. DISCRETIONARY GRANTS AND STOCK ISSUANCES
          A. The persons eligible to participate in the Discretionary Grant
Program under Article Two or the Stock Issuance Program under Article Four shall
be limited to the following:
               1. officers and other key employees of the Corporation (or its
parent or subsidiary corporations) who render services which contribute to the
management, growth and financial success of the Corporation (or its parent or
subsidiary corporations);
               2. non-employee members of the Board; and
               3. those independent consultants or other advisors who provide
valuable services to the Corporation (or its parent or subsidiary corporations).
          B. The Plan Administrator shall have full authority to determine,
(I) with respect to the grant of stock options or stock appreciation rights
under the Discretionary Grant Program, which eligible individuals are to receive
such grants, the time or time when those grants are to be made, the number of
shares to be covered by each such grant, the time or times at which each option
or stock appreciation right is to vest and become exercisable, the status of a
granted stock option as either an incentive stock option (“Incentive Option”)
which satisfies the requirements of Section 422 of the Code or a non-statutory
stock option not intended to meet such requirements, and the maximum term for
which the granted stock option or stock

5.



--------------------------------------------------------------------------------



 



appreciation right may remain outstanding and (II) with respect to stock
issuances or other stock-based awards under the Stock Issuance Program, which
eligible persons are to receive such issuances or awards, the time or times when
the issuances or awards are to be made, the number of shares subject to each
such issuance or award, the vesting schedule (if any) applicable to the shares
which are the subject of such issuance or award and the consideration for those
shares.
     VI. STOCK SUBJECT TO THE PLAN
          A. Shares of Common Stock shall be available for issuance under the
Plan and shall be drawn from either the Corporation’s authorized but unissued
shares of Common Stock or from reacquired shares of Common Stock, including
shares repurchased by the Corporation on the open market. Subject to the
automatic share increase provisions of Section VI. B. of this Article One, the
maximum number of shares of Common Stock reserved for issuance over the term of
the Plan shall be limited to 10,776,779 shares1. Such share reserve includes
(i) the initial number of shares incorporated into this Plan from the
Predecessor Plans on the Effective Date, (ii) an additional 600,000-share
increase authorized by the Board on March 21, 1996 and approved by the
stockholders at the 1996 Annual Stockholders Meeting, (iii) an additional
277,239 shares attributable to the automatic annual share increase for fiscal
1996 which was effected on January 2, 1996, (iv) an additional 284,346 shares
attributable to the automatic annual share increase for fiscal 1997 which was
effected on January 2, 1997, (v) an additional 450,000 shares authorized by the
Board on March 18, 1997 and approved by the stockholders at the 1997 Annual
Meeting, (vi) an additional 291,008 shares attributable to the automatic annual
share increase for fiscal 1998 which was effected on January 2, 1998, (vii) an
additional 295,480 shares attributable to the automatic annual share increase
for fiscal 1999 which was effected on January 4, 1999, (viii) an additional
299,490 shares attributable to the automatic annual share increase for fiscal
2000 which was effected on January 3, 2000, (ix) an additional 898,045 shares of
Common Stock added to the share reserve on January 2, 2002 by reason of the
automatic increase provision of Section VI.B of this Article One, (x) an
additional 905,088 shares of Common Stock added to the share reserve on January
2, 2003 by reason of the automatic increase provision of Section VI.B of this
Article One, (xi) an additional 943,285 shares of Common Stock added to the
share reserve on January 2, 2004 by reason of the automatic increase provision
of Section VI.B of this Article One, (xii) an additional 954,141 shares of
Common Stock added to the share reserve on January 2, 2005 by reason of the
automatic increase provision of Section VI.B of this Article One and (xiii) an
additional 949,991 shares of Common Stock added to the share reserve on
January 3, 2006 by reason of the automatic increase provision of Section VI.B of
this Article One. The share reserve in effect from time to time under the Plan
shall be subject to periodic adjustment in accordance with the provisions of
this Section VI. To the extent one or more outstanding options under the
Predecessor Plans which have been incorporated into this Plan are subsequently
exercised, the number of shares issued with respect to each such option shall
reduce, on a share-for-share basis, the number of shares available for issuance
under this Plan.
 

1   All figures have been adjusted to reflect the 2:1 stock split the
Corporation effected May 10, 1995.

6.



--------------------------------------------------------------------------------



 



          B. The number of shares of Common Stock available for issuance under
the Plan shall automatically increase on the first trading day of January of
each calendar year, beginning with calendar year 2002 and continuing through
calendar year 2006, by an amount equal to four percent (4%) of the total number
of shares of Common Stock outstanding on the last trading day of the calendar
year immediately preceding the calendar year of each such share increase, but in
no event shall any such annual increase exceed 1,700,000 shares.
          C. In no event may the aggregate number of shares of Common Stock for
which any one individual participating in the Plan may be granted stock options,
stand-alone stock appreciation rights, direct stock issuances (whether vested or
unvested) or other stock-based awards (whether in the form of restricted stock
units or other share-right awards) exceed 400,000 shares per fiscal year,
beginning with the 1995 fiscal year. However, for the fiscal year in which an
individual receives his or her initial stock option or stock appreciation right,
direct stock issuance or other stock-based award under the Plan, the limit shall
be increased to 600,000 shares. Such limitations shall be subject to adjustment
from time to time in accordance with the provisions of this Section VI.
          D. Shares of Common Stock subject to outstanding options (including
options transferred to this Plan from the Predecessor Plan) or other awards made
under the Plan shall be available for subsequent issuance under the Plan to the
extent those options or awards expire or terminate for any reason (including,
without limitation, the cancellation of one or more options in accordance with
the cancellation-regrant provisions of Section IV of Article Two of the Plan)
prior to the issuance of the shares of Common Stock subject to those options or
awards. Unvested shares issued under the Plan and subsequently repurchased by
the Corporation, at the original exercise or issue price paid per share,
pursuant to the Corporation’s repurchase rights under the Plan shall be added
back to the number of shares of Common Stock reserved for issuance under the
Plan and shall accordingly be available for reissuance through one or more
subsequent option grants or direct stock issuances under the Plan. Shares
subject to any stock appreciation rights exercised in accordance with Section V
of Article Two shall reduce on a share-for-share basis the number of shares of
Common Stock available for subsequent issuance under the Plan. In addition,
should the exercise price of an outstanding option under the Plan (including any
option incorporated from the Predecessor Plans) be paid with shares of Common
Stock or should shares of Common Stock otherwise issuable under the Plan be
withheld by the Corporation in satisfaction of the withholding taxes incurred in
connection with the exercise of an outstanding option under the Plan or the
issuance of vested shares pursuant to a stock or stock-based award made under
the Plan, then the number of shares of Common Stock available for issuance under
the Plan shall be reduced by the gross number of shares for which the option is
exercised or for which the stock or stock-based award was made, and not by the
net number of shares of Common Stock actually issued to the holder of such
option or award.
          E. In the event any change is made to the outstanding shares of Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction or other change
affecting the outstanding Common Stock as a class effected without the
Corporation’s receipt of consideration or should the value of the outstanding
shares of Common Stock be substantially reduced by reason of a spin-off
transaction or extraordinary dividend or distribution, equitable adjustments
shall be made to (i) the maximum number and/or class of securities issuable
under the Plan, (ii) the maximum

7.



--------------------------------------------------------------------------------



 



number and/or class of securities for which any one person may be granted stock
options, stand-alone stock appreciation rights, direct stock issuances and other
stock-based awards under this Plan per calendar year, (iii) the number and/or
class of securities for which restricted stock unit awards are to be
subsequently made per eligible non-employee Board member under the Automatic
Grant Program, (iv) the number and/or class of securities and exercise price per
share in effect under each stock option or stock appreciation right outstanding
under the Discretionary Grant Program or Automatic Grant Program, (v) the number
and/or class of securities subject to each outstanding restricted stock unit or
other stock-based award under the Plan and the issue price (if any) payable per
share and (vi) the number and/or class of securities and price per share in
effect under each outstanding option incorporated into this Plan from the
Predecessor Plans. Such adjustments to the outstanding options and other
stock-based awards are to be effected in a manner which shall preclude the
enlargement or dilution of rights and benefits under those outstanding options,
stock appreciation rights and other awards. The adjustments determined by the
Plan Administrator shall be final, binding and conclusive.

8.



--------------------------------------------------------------------------------



 



ARTICLE TWO
DISCRETIONARY GRANT PROGRAM
     I. TERMS AND CONDITIONS OF OPTIONS
          Options granted pursuant to the Discretionary Grant Program shall be
authorized by action of the Plan Administrator and may, at the Plan
Administrator’s discretion, be either Incentive Options or non-statutory
options. Individuals who are not Employees of the Corporation or its parent or
subsidiary corporations may only be granted non-statutory options. Each granted
option shall be evidenced by one or more instruments in the form approved by the
Plan Administrator; provided, however, that each such instrument shall comply
with the terms and conditions specified below. Each instrument evidencing an
Incentive Option shall, in addition, be subject to the applicable provisions of
Section II of this Article Two.
          A. Option Price.
               1. The option price per share shall be fixed by the Plan
Administrator and shall in no event be less than one hundred percent (100%) of
the fair market value of such Common Stock on the grant date.
               2. The option price shall become immediately due upon exercise of
the option and, subject to the provisions of Section I of Article Four and the
instrument evidencing the grant, shall be payable in one of the following
alternative forms specified below:
               - full payment in cash or check drawn to the Corporation’s order;
or
               - full payment in shares of Common Stock held for the requisite
period necessary to avoid a charge to the Corporation’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date (as such
term is defined below); or
               - full payment in a combination of shares of Common Stock held
for the requisite period necessary to avoid a charge to the Corporation’s
earnings for financial reporting purposes and valued at Fair Market Value on the
Exercise Date and cash or check drawn to the Corporation’s order; or
               - full payment through a broker-dealer sale and remittance
procedure pursuant to which the Optionee (I) shall provide irrevocable written
instructions to a Corporation-designated brokerage firm to effect the immediate
sale of the purchased shares and remit to the Corporation, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate option price payable for the purchased shares plus all applicable

9.



--------------------------------------------------------------------------------



 



Federal and State income and employment taxes required to be withheld by the
Corporation in connection with such purchase and (II) shall provide written
directives to the Corporation to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale
transaction.
          For purposes of this subparagraph (2), the Exercise Date shall be the
date on which written notice of the option exercise is delivered to the
Corporation. Except to the extent the sale and remittance procedure is utilized
in connection with the exercise of the option, payment of the option price for
the purchased shares must accompany such notice.
          B. Term and Exercise of Options. Each option granted under this
Discretionary Grant Program shall be exercisable at such time or times and
during such period as is determined by the Plan Administrator and set forth in
the instrument evidencing the grant. No such option, however, shall have a
maximum term in excess of ten (10) years from the grant date.
          C. Limited Transferability. During the lifetime of the Optionee,
Incentive Options shall be exercisable only by the Optionee and shall not be
assignable or transferable other than by will or by the laws of descent and
distribution following the Optionee’s death. However, non-statutory options may,
in connection with the Optionee’s estate plan, be assigned in whole or in part
during the Optionee’s lifetime to one or more members of the Optionee’s
immediate family or to a trust established exclusively for the Optionee or one
or more such family members. The assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for the option immediately prior to such assignment and shall
be set forth in such documents issued to the assignee as the Plan Administrator
may deem appropriate.
          D. Termination of Service.
               1. The following provisions shall govern the exercise period
applicable to any outstanding options held by the Optionee at the time of
cessation of Service or death.
               - Should an Optionee cease Service for any reason (including
death or Permanent Disability) while holding one or more outstanding options
under this Article Two, then none of those options shall (except to the extent
otherwise provided pursuant to subparagraph D.(3) below) remain exercisable for
more than a thirty-six (36)-month period (or such shorter period determined by
the Plan Administrator and set forth in the instrument evidencing the grant)
measured from the date of such cessation of Service.
               - Any option held by the Optionee under this Article Two and
exercisable in whole or in part on the date of his or her death may be
subsequently exercised by the personal representative of the Optionee’s estate
or by the person or persons to whom the option is transferred pursuant to the
Optionee’s will or in accordance with the laws of descent and distribution. Such

10.



--------------------------------------------------------------------------------



 



exercise, however, must occur prior to the earlier of (i) the first anniversary
of the date of the Optionee’s death or (ii) the specified expiration date of the
option term. Upon the occurrence of the earlier event, the option shall
terminate.
               - Under no circumstances shall any such option be exercisable
after the specified expiration date of the option term.
               - During the applicable post-Service exercise period, the option
may not be exercised in the aggregate for more than the number of shares (if
any) in which the Optionee is vested at the time of his or her cessation of
Service. Upon the expiration of the limited post-Service exercise period or (if
earlier) upon the specified expiration date of the option term, each such option
shall terminate and cease to be outstanding with respect to any vested shares
for which the option has not otherwise been exercised. However, each outstanding
option shall, immediately upon the Optionee’s cessation of Service for any
reason, terminate and cease to be outstanding with respect to any shares for
which the option is not otherwise at that time exercisable or in which the
Optionee is not otherwise at that time vested.
               - Should (i) the Optionee’s Service be terminated for misconduct
(including, but not limited to, any act of dishonesty, willful misconduct, fraud
or embezzlement) or (ii) the Optionee make any unauthorized use or disclosure of
confidential information or trade secrets of the Corporation or its parent or
subsidiary corporations, then in any such event all outstanding options held by
the Optionee under this Article Two shall terminate immediately and cease to be
outstanding.
          2. The Plan Administrator shall have complete discretion, exercisable
either at the time the option is granted or at any time while the option remains
outstanding, to permit one or more options held by the Optionee under this
Article Two to be exercised, during the limited post-Service exercise period
applicable under subparagraph (1) above, not only with respect to the number of
vested shares of Common Stock for which each such option is exercisable at the
time of the Optionee’s cessation of Service but also with respect to one or more
subsequent installments of the option shares in which the Optionee would have
otherwise vested had such cessation of Service not occurred.
          3. The Plan Administrator shall also have full power and authority to
extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service or death from the limited period
in effect under subparagraph (1) above to such greater period of time as the
Plan Administrator shall deem appropriate. In no event, however, shall such
option be exercisable after the specified expiration date of the option term.

11.



--------------------------------------------------------------------------------



 



          E. Stockholder Rights.
          An Optionee shall have no stockholder rights with respect to any
shares covered by the option until such individual shall have exercised the
option and paid the option price for the purchased shares.
          F. Repurchase Rights.
          The shares of Common Stock acquired upon the exercise of any
Article Two option grant may be subject to repurchase by the Corporation in
accordance with the following provisions:
               (a) The Plan Administrator shall have the discretion to authorize
the issuance of unvested shares of Common Stock under this Article Two. Should
the Optionee cease Service while holding such unvested shares, the Corporation
shall have the right to repurchase any or all of those unvested shares at the
option price paid per share. The terms and conditions upon which such repurchase
right shall be exercisable (including the period and procedure for exercise and
the appropriate vesting schedule for the purchased shares) shall be established
by the Plan Administrator and set forth in the instrument evidencing such
repurchase right.
               (b) All of the Corporation’s outstanding repurchase rights under
this Article Two shall automatically terminate, and all shares subject to such
terminated rights shall immediately vest in full, upon the occurrence of a
Corporate Transaction, except to the extent: (i) any such repurchase right is
expressly assigned to the successor corporation (or parent thereof) in
connection with the Corporate Transaction or (ii) such accelerated vesting is
precluded by other limitations imposed by the Plan Administrator at the time the
repurchase right is issued.
               (c) The Plan Administrator shall have the discretionary
authority, exercisable either before or after the Optionee’s cessation of
Service, to cancel the Corporation’s outstanding repurchase rights with respect
to one or more shares purchased or purchasable by the Optionee under this Option
Grant Program and thereby accelerate the vesting of such shares in whole or in
part at any time.
     II. INCENTIVE OPTIONS
          The terms and conditions specified below shall be applicable to all
Incentive Options granted under this Article Two. Incentive Options may only be
granted to individuals who are Employees of the Corporation. Options which are
specifically designated as “non-statutory” options when issued under the Plan
shall not be subject to such terms and conditions.
          A. Dollar Limitation. The aggregate fair market value (determined as
of the respective date or dates of grant) of the Common Stock for which one or
more options granted to any Employee after December 31, 1986 under this Plan (or
any other option plan of the Corporation or its parent or subsidiary
corporations) may for the first time become exercisable as incentive stock
options under the Federal tax laws during any one calendar year shall not exceed
the sum of One Hundred Thousand Dollars ($100,000). To the extent the Employee
holds two

12.



--------------------------------------------------------------------------------



 



(2) or more such options which become exercisable for the first time in the same
calendar year, then for purposes of the foregoing limitations on the
exercisability of such options as incentive stock options under the Federal tax
laws, each of those other options shall be deemed to become first exercisable in
that calendar year on the basis of the chronological order in which they were
granted, except to the extent otherwise provided under applicable law or
regulation. Should the number of shares of Common Stock for which any Incentive
Option first becomes exercisable in any calendar year exceed the applicable One
Hundred Thousand Dollar ($100,000) limitation, then that option may nevertheless
be exercised in that calendar year for the excess number of shares as a
non-statutory option under the Federal tax laws.
          B. 10% Stockholder. If any individual to whom an Incentive Option is
granted is the owner of stock (as determined under Section 424(d) of the Code)
possessing ten percent (10%) or more of the total combined voting power of all
classes of stock of the Corporation or any one of its parent or subsidiary
corporations, then the option price per share shall not be less than one hundred
and ten percent (110%) of the fair market value per share of Common Stock on the
grant date, and the option term shall not exceed five (5) years, measured from
the grant date.
          Except as modified by the preceding provisions of this Section II, the
provisions of Articles One, Two and Five of the Plan shall apply to all
Incentive Options granted hereunder.
     III. CORPORATE TRANSACTIONS/CHANGES IN CONTROL
          A. In the event of any Corporate Transaction, each option or stock
appreciation right which is at the time outstanding under this Article Two shall
automatically accelerate so that each such option or stock appreciation right
shall, immediately prior to the specified effective date for the Corporate
Transaction, become fully exercisable with respect to the total number of shares
of Common Stock at the time subject to such option or stock appreciation right
and may be exercised as to all or any portion of such shares as fully-vested
shares. However, an outstanding option or stock appreciation right under this
Article Two shall not so accelerate if and to the extent: (i) such option or
stock appreciation right is, in connection with the Corporate Transaction,
either to be assumed by the successor corporation or parent thereof or to be
replaced with a comparable option or stock appreciation right relating to shares
of the capital stock of the successor corporation or parent thereof, (ii) such
option or stock appreciation right is to be replaced with a cash incentive
program of the successor corporation which preserves the spread existing on that
option or stock appreciation right at the time of the Corporate Transaction and
provides for subsequent payout in accordance with the same vesting schedule
applicable to such option or stock appreciation right, or (iii) the acceleration
of such option or stock appreciation right is subject to other limitations
imposed by the Plan Administrator at the time of the grant of such option or
stock appreciation right. The determination of the comparability of the
replacement option or stock appreciation right under clause (i) above shall be
made by the Plan Administrator, and its determination shall be final, binding
and conclusive.

13.



--------------------------------------------------------------------------------



 



          B. Immediately following the consummation of the Corporate
Transaction, all outstanding options or stock appreciation right under this
Article Two shall terminate and cease to be outstanding, except to the extent
assumed by the successor corporation or its parent company.
          C. Each outstanding option under this Article Two which is assumed in
connection with the Corporate Transaction or is otherwise to continue in effect
shall be appropriately adjusted, immediately after such Corporate Transaction,
to apply and pertain to the number and class of securities which would have been
issued to the option holder, in consummation of such Corporate Transaction, had
such person exercised the option immediately prior to such Corporate
Transaction. Appropriate adjustments shall also be made to the option price
payable per share, provided the aggregate option price payable for such
securities shall remain the same. In addition, appropriate adjustments to
reflect the Corporate Transaction shall be made to (i) the class and number of
securities available for issuance over the remaining term of the Plan, (ii) the
maximum number and/or class of securities for which any one person may be
granted stock options, stand-alone stock appreciation rights, direct stock
issuances (whether vested or unvested) or other stock-based awards (whether in
the form of restricted stock units or other share-right awards) under this Plan
per calendar year and (iii) the maximum number and/or class of securities which
may be issued pursuant to Incentive Options granted under the Plan.
          D. The Plan Administrator shall have the discretion, exercisable
either at the time the option or stock appreciation right is granted or at any
time while the option or stock appreciation right remains outstanding, to
provide (upon such terms as it may deem appropriate) for the automatic
acceleration of one or more outstanding options or stock appreciation rights
which are assumed or replaced in the Corporate Transaction and do not otherwise
accelerate at that time, in the event the Optionee’s Service should subsequently
terminate within a designated period following the effective date of such
Corporate Transaction.
          E. The grant of options or stock appreciation rights under this
Article Two shall in no way affect the right of the Corporation to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
          F. The Plan Administrator shall have the discretionary authority,
exercisable either at the time the option or stock appreciation right is granted
or at any time while the option or stock appreciation right remains outstanding,
to provide for the automatic acceleration of one or more outstanding options or
stock appreciation rights under this Article Two (and the termination of one or
more of the Corporation’s outstanding repurchase rights under this Article Two)
upon the occurrence of any Change in Control. The Plan Administrator shall also
have full power and authority to condition any such acceleration of outstanding
options or stock appreciation rights (and the termination of any outstanding
repurchase rights) upon the subsequent termination of the Optionee’s Service
within a specified period following the Change in Control.
          G. Any option or stock appreciation right accelerated in connection
with the Change in Control shall remain fully exercisable until the expiration
or sooner termination of the term of that option or stock appreciation right.

14.



--------------------------------------------------------------------------------



 



          H. The exercisability as incentive stock options under the Federal tax
laws of any options accelerated under this Section III in connection with a
Corporate Transaction or Change in Control shall remain subject to the dollar
limitation of Section II of this Article Two. To the extent such dollar
limitation is exceeded, the accelerated option shall be exercisable as a
non-statutory option under the Federal tax laws.
     IV. CANCELLATION AND REGRANT OF OPTIONS
          The Plan Administrator shall have the authority to effect, at any time
and from time to time, with the consent of the affected optionees, the
cancellation of any or all outstanding options under this Article Two (including
outstanding options under the Predecessor Plans incorporated into this Plan) and
to grant in substitution new options under the Plan covering the same or
different numbers of shares of Common Stock but with an option price per share
not less than the Fair Market Value of the Common Stock on the new grant date.
     V. STOCK APPRECIATION RIGHTS
          A. Authority. The Plan Administrator shall have full power and
authority, exercisable in its sole discretion, to grant tandem stock
appreciation rights in accordance with this Section V to selected Optionees or
other individuals eligible to receive option grants under the Discretionary
Grant Program.
          B. Tandem Rights. The following terms and conditions shall govern the
grant and exercise of Tandem Rights.
               1. One or more Optionees may be granted a Tandem Right,
exercisable upon such terms and conditions as the Plan Administrator may
establish, to elect between the exercise of the underlying stock option for
shares of Common Stock or the surrender of that option in exchange for a
distribution from the Corporation in an amount equal to the excess of (i) the
Fair Market Value (on the option surrender date) of the number of shares in
which the Optionee is at the time vested under the surrendered option (or
surrendered portion thereof) over (ii) the aggregate exercise price payable for
such vested shares.
               2. No such option surrender shall be effective unless it is
approved by the Plan Administrator, either at the time of the actual option
surrender or at any earlier time. If the surrender is so approved, then the
distribution to which the Optionee shall accordingly become entitled under this
Section V shall be made in shares of Common Stock valued at Fair Market Value on
the option surrender date.
               3. If the surrender of an option is not approved by the Plan
Administrator, then the Optionee shall retain whatever rights the Optionee had
under the surrendered option (or surrendered portion thereof) on the option
surrender date and may exercise such rights at any time prior to the later of
(i) five (5) business days after the receipt of the rejection notice or (ii) the
last day on which the option is otherwise exercisable in accordance with the
terms of the instrument evidencing such option, but in no event may such rights
be exercised more than ten (10) years after the date of the option grant.

15.



--------------------------------------------------------------------------------



 



          C. Share Counting. Upon the exercise of any Tandem Right under this
Section V, the share reserve under Section VI of Article One shall be reduced by
the gross number of shares as to which such Tandem Right is exercised.

16.



--------------------------------------------------------------------------------



 



ARTICLE THREE
AUTOMATIC GRANT PROGRAM
     I. AWARD TERMS
          A. Automatic Grants. The provisions of the Automatic Grant Program
were revised, effective January 30, 2007, to amend the automatic option grant
program to eliminate the periodic option grant program and to implement in its
place a new program of periodic restricted stock unit awards for the eligible
Board members. The revised program is subject to stockholder approval at the
2007 Annual Meeting. Accordingly, if such stockholder approval is obtained, the
awards to be made pursuant to the Automatic Grant Program on and after the date
of the 2007 Annual Meeting shall be as follows:
               1. Each individual who is first elected or appointed as a
non-employee Board member at any time on or after the date of the 2007 Annual
Meeting shall automatically be granted, on the date of such initial election or
appointment, restricted stock units covering 7,500 shares of Common Stock,
provided such individual has not previously been in the employ of the
Corporation or any Parent or Subsidiary (the “Initial Grant”).
               2. On the date of each annual stockholders meeting, beginning
with the 2007 Annual Meeting, each individual who is to continue to serve as a
non-employee Board member, whether or not such individual is standing for
re-election to the Board at that particular annual meeting, shall automatically
be granted restricted stock units covering 5,000 shares of Common Stock,
provided that such individual has served as a non-employee Board member for a
period of at least six (6) months (the “Annual Grant”). There shall be no limit
on the number of such Annual Grants any one continuing non-employee Board member
may receive over his or her period of Board service, and non-employee Board
members who have previously been in the employ of the Corporation (or any Parent
or Subsidiary) shall be eligible to receive one or more such Annual Grants over
their period of continued Board service.
               3. Each restricted unit awarded under this Article Three shall
entitle the non-employee Board member to one share of Common Stock on the
applicable issuance date following the vesting of that unit.
          B. Vesting of Awards and Issuance of Shares.
               1. The shares of Common Stock subject to each Initial Grant shall
vest as follows: fifty percent (50%) of the shares shall vest upon the
non-employee Board member’s completion of one (1) year of Board service measured
from the date of the award, and the remaining shares shall vest in three
(3) successive equal annual installments upon the non-employee Board member’s
completion of each of the next three (3) years of Board service thereafter.

17.



--------------------------------------------------------------------------------



 



               2. The shares of Common Stock subject to each Annual Grant shall
vest upon earlier of (i) the non-employee Board member’s completion of one
(1) year of Board service measured from the date of the award or (ii) the
non-employee Board member’s continuation in Board service through the day
immediately preceding the date of the first annual stockholders meeting
following the award date.
               3. Notwithstanding Paragraphs B.1 and B.2, should a non-employee
Board member cease Board service by reason of death or Permanent Disability,
then each Initial and Annual Grant made to such individual under this
Article Three and outstanding at the time of such cessation of Board service
shall vest in full.
               4. The shares of Common Stock underlying each Initial or Annual
Grant which vest in accordance with the foregoing vesting provisions shall be
issued as they vest; provided, however, that the Plan Administrator may
structure one or more Grants so that the issuance of the shares of Common Stock
which vest under those award is deferred, in accordance with the applicable
requirements of Code Section 409A and the regulations thereunder, beyond the
vesting date to a designated date or the occurrence of any earlier event such as
cessation of Board service or a Change in Control.
          C. Dividend Equivalent Rights. Each restricted stock unit awarded
under this Article Three shall include a dividend equivalent right pursuant to
which a book account shall be established for the non-employee Board member and
credited from time to time with each dividend or distribution, whether in cash,
securities or other property (other than shares of Common Stock) which is made
per issued and outstanding share of Common Stock during the period the share of
Common Stock underlying that restricted stock unit remains unissued. The amount
credited to the book account with respect to such restricted stock unit shall be
paid to the non-employee Board member concurrently with the issuance of the
share of Common Stock underlying that unit, subject to the Corporation’s
collection of any applicable withholding taxes.
     II. CORPORATE TRANSACTION/CHANGE IN CONTROL
          Should the non-employee Board member continue in Board service until
the effective date of an actual Corporate Transaction or Change in Control, then
the shares of Common Stock subject to each outstanding Initial and Annual Grant
made to such Board member shall, immediately prior to the effective date of that
Corporate Transaction or Change in Control, vest in full and shall be issued to
him or her as soon as administratively practicable thereafter, but in no event
more than fifteen (15) business days after such effective date, or shall
otherwise be converted into the right to receive the same consideration per
share of Common Stock payable to the other stockholders in the Corporate
Transaction or Change in Control and distributed at the same time as such
stockholder payments, but in no event shall the distribution to the non-employee
Board member be completed later than the later of (i) the close of the calendar
year in which the Corporate Transaction or Change in Control is effected or
(ii) the fifteenth (15th) day of the third (3rd) calendar month following such
effective date.

18.



--------------------------------------------------------------------------------



 



ARTICLE FOUR
STOCK ISSUANCE PROGRAM
     I. TERMS AND CONDITIONS OF STOCK ISSUANCES
          Shares may be issued under the Stock Issuance Program through direct
and immediate purchases without any intervening stock option grants. The issued
shares shall be evidenced by a Stock Issuance Agreement (“Issuance Agreement”)
that complies with the terms and conditions of this Article Four. Shares of
Common Stock may also be issued under the Stock Issuance Program pursuant to
share right awards or restricted stock units which entitle the recipients to
receive the shares underlying those awards or units upon the attainment of
designated performance goals or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those awards or units.
          A. Consideration.
               1. Shares of Common Stock drawn from the Corporation’s authorized
but unissued shares of Common Stock (“Newly Issued Shares”) shall be issued
under the Stock Issuance Program for one or more of the following items of
consideration which the Plan Administrator may deem appropriate in each
individual instance:
                    (i) cash or cash equivalents (such as a personal check or
bank draft) paid the Corporation;
                    (ii) a promissory note payable to the Corporation’s order in
one or more installments, which may be subject to cancellation in whole or in
part upon terms and conditions established by the Plan Administrator;
                    (iii) past services rendered to the Corporation or any
parent or subsidiary corporation; or
                    (iv) any other valid consideration under the Delaware
General Corporation Law.
               2. Shares of Common Stock reacquired by the Corporation and held
as treasury shares (“Treasury Shares”) may be issued under the Stock Issuance
Program for such consideration (including one or more of the items of
consideration specified in subparagraph 1. above) as the Plan Administrator may
deem appropriate. Treasury Shares may, in lieu of any cash consideration, be
issued subject to such vesting requirements tied to the Participant’s period of
future Service or the Corporation’s attainment of specified performance
objectives as the Plan Administrator may establish at the time of issuance.
               3. The consideration for any Newly Issued Shares or Treasury
Shares issued under this Stock Issuance Program shall have a value determined by
the Plan Administrator to be not less than one-hundred percent (100%) of the
Fair Market Value of those shares at the time of issuance.

19.



--------------------------------------------------------------------------------



 



          B. Vesting Provisions.
               1. Shares of Common Stock issued under the Stock Issuance Program
may, in the absolute discretion of the Plan Administrator, be fully and
immediately vested upon issuance or may vest in one or more installments over
the Participant’s period of Service. The elements of the vesting schedule
applicable to any unvested shares of Common Stock issued under the Stock
Issuance Program, namely:
                    (i) the Service period to be completed by the Participant or
the performance objectives to be achieved by the Corporation,
                    (ii) the number of installments in which the shares are to
vest,
                    (iii) the interval or intervals (if any) which are to lapse
between installments, and
                    (iv) the effect which death, Permanent Disability or other
event designated by the Plan Administrator is to have upon the vesting schedule,
shall be determined by the Plan Administrator and incorporated into the Issuance
Agreement executed by the Corporation and the Participant at the time such
unvested shares are issued. Shares of Common Stock may also be issued under the
Stock Issuance Program pursuant to share right awards or restricted stock units
which entitle the recipients to receive the shares underlying those awards or
units upon the attainment of designated performance goals or the satisfaction of
specified Service requirements or upon the expiration of a designated time
period following the vesting of those awards or units, including (without
limitation) a deferred distribution date following the termination of the
Participant’s Service.
               2. The Participant shall have full stockholder rights with
respect to any shares of Common Stock issued to him or her under the Plan,
whether or not his or her interest in those shares is vested. Accordingly, the
Participant shall have the right to vote such shares and to receive any regular
cash dividends paid on such shares. Any new, additional or different shares of
stock or other property (including money paid other than as a regular cash
dividend) which the Participant may have the right to receive with respect to
his or her unvested shares by reason of any stock dividend, stock split,
reclassification of Common Stock or other similar change in the Corporation’s
capital structure or by reason of any Corporate Transaction shall be issued,
subject to (i) the same vesting requirements applicable to his or her unvested
shares and (ii) such escrow arrangements as the Plan Administrator shall deem
appropriate.
               3. Should the Participant cease to remain in Service while
holding one or more unvested shares of Common Stock under the Plan, then those
shares shall be immediately surrendered to the Corporation for cancellation, and
the Participant shall have no further stockholder rights with respect to those
shares. To the extent the surrendered shares were previously issued to the
Participant for consideration paid in cash or cash equivalent (including the
Participant’s purchase-money promissory note), the Corporation shall repay to
the Participant the cash consideration paid for the surrendered shares and shall
cancel the unpaid principal

20.



--------------------------------------------------------------------------------



 



balance of any outstanding purchase-money note of the Participant attributable
to such surrendered shares. The surrendered shares may, at the Plan
Administrator’s discretion, be retained by the Corporation as Treasury Shares or
may be retired to authorized but unissued share status.
               4. The Participant shall not have any stockholder rights with
respect to the shares of Common Stock subject to a restricted stock unit or
share right award until that award vests and the shares of Common Stock are
actually issued thereunder. However, dividend-equivalent units may be paid or
credited, either in cash or in actual or phantom shares of Common Stock, on
outstanding restricted stock unit or share right awards, subject to such terms
and conditions as the Plan Administrator may deem appropriate.
               5. The Plan Administrator may in its discretion elect to waive
the surrender and cancellation of one or more unvested shares of Common Stock
(or other assets attributable thereto) which would otherwise occur upon the
non-completion of the vesting schedule applicable to such shares. Such waiver
shall result in the immediate vesting of the Participant’s interest in the
shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives.
               6. Outstanding share right awards or restricted stock units under
the Stock Issuance Program shall automatically terminate, and no shares of
Common Stock shall actually be issued in satisfaction of those awards or units,
if the performance goals or Service requirements established for such awards or
units are not attained or satisfied. The Plan Administrator, however, shall have
the discretionary authority to issue vested shares of Common Stock under one or
more outstanding share right awards or restricted stock units as to which the
designated performance goals or Service requirements have not been attained or
satisfied.
     II. CORPORATE TRANSACTIONS/CHANGE IN CONTROL
          A. Upon the occurrence of any Corporate Transaction, all unvested
shares of Common Stock at the time outstanding under the Stock Issuance Program
shall immediately vest in full, except to the extent the Plan Administrator
imposes limitations in the Issuance Agreement which preclude such accelerated
vesting in whole or in part.
          B. The Plan Administrator shall have the discretionary authority,
exercisable either in advance of any actually-anticipated Change in Control or
at the time of an actual Change in Control, to provide for the immediate and
automatic vesting of one or more unvested shares outstanding under the Stock
Issuance Program at the time of such Change in Control. The Plan Administrator
shall also have full power and authority to condition any such accelerated
vesting upon the subsequent termination of the Participant’s Service within a
specified period following the Change in Control.
          C. Each outstanding restricted stock unit or share right award assumed
in connection with a Corporate Transaction or Change in Control or otherwise
continued in effect shall be adjusted immediately after the consummation of that
Corporate Transaction or Change in Control so as to apply to the number and
class of securities into which the shares of Common

21.



--------------------------------------------------------------------------------



 



Stock subject to the award immediately prior to the Corporate Transaction or
Change in Control would have been converted in consummation of such Corporate
Transaction or Change in Control had those shares actually been outstanding at
that time. If any such restricted stock unit or share right award is not so
assumed or otherwise continued in effect or replaced with a cash incentive
program of the successor corporation which preserves the Fair Market Value of
the underlying shares of Common Stock at the time of the Change in Control and
provides for the subsequent payout of that value in accordance with the same
vesting schedule applicable to those shares, then such unit or award shall vest,
and the shares of Common Stock subject to that unit or award shall be issued as
fully-vested shares, immediately prior to the consummation of the Corporate
Transaction or Change in Control.
          D. The Plan Administrator shall have the discretionary authority to
structure one or more restricted stock unit or other share right awards under
the Stock Issuance Program so that the shares of Common Stock subject to those
awards shall automatically vest and become issuable in whole or in part
immediately upon the occurrence of a Corporate Transaction or Change in Control
or upon the subsequent termination of the Participant’s Service by reason of an
Involuntary Termination within a designated period following the effective date
of that Corporate Transaction or Change in Control.
     III. TRANSFER RESTRICTIONS/SHARE ESCROW
          A. Unvested shares may, in the Plan Administrator’s discretion, be
held in escrow by the Corporation until the Participant’s interest in such
shares vests or may be issued directly to the Participant with restrictive
legends on the certificates evidencing such unvested shares. To the extent an
escrow arrangement is utilized, the unvested shares and any securities or other
assets issued with respect to such shares (other than regular cash dividends)
shall be delivered in escrow to the Corporation to be held until the
Participant’s interest in such shares (or other securities or assets) vests.
Alternatively, if the unvested shares are issued directly to the Participant,
the restrictive legend on the certificates for such shares shall read
substantially as follows:
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE UNVESTED AND ARE ACCORDINGLY
SUBJECT TO (I) CERTAIN TRANSFER RESTRICTIONS AND (II) CANCELLATION OR REPURCHASE
IN THE EVENT THE REGISTERED HOLDER (OR HIS/HER PREDECESSOR IN INTEREST) CEASES
TO REMAIN IN THE CORPORATION’S SERVICE. SUCH TRANSFER RESTRICTIONS AND THE TERMS
AND CONDITIONS OF SUCH CANCELLATION OR REPURCHASE ARE SET FORTH IN A STOCK
ISSUANCE AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER (OR HIS/HER
PREDECESSOR IN INTEREST) DATED ___, 20___, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THE CORPORATION.”
          B. The Participant shall have no right to transfer any unvested shares
of Common Stock issued to him or her under the Stock Issuance Program. For
purposes of this restriction, the term “transfer” shall include (without
limitation) any sale, pledge, assignment, encumbrance, gift, or other
disposition of such shares, whether voluntary or involuntary. Upon

22.



--------------------------------------------------------------------------------



 



any such attempted transfer, the unvested shares shall immediately be cancelled,
and neither the Participant nor the proposed transferee shall have any rights
with respect to those shares. However, the Participant shall have the right to
make a gift of unvested shares acquired under the Stock Issuance Program to his
or her spouse or issue, including adopted children, or to a trust established
for such spouse or issue, provided the donee of such shares delivers to the
Corporation a written agreement to be bound by all the provisions of the Stock
Issuance Program and the Issuance Agreement applicable to the gifted shares.

23.



--------------------------------------------------------------------------------



 



ARTICLE FIVE
MISCELLANEOUS
     I. LOANS OR INSTALLMENT PAYMENTS
          The Plan Administrator may, in its discretion, assist any Optionee or
Participant (other than an Optionee or Participant who is an executive officer
of the Corporation or any Parent or Subsidiary subject to the loan prohibition
provisions of the Sarbanes-Oxley Act of 2002) in the exercise of one or more
options granted to such Optionee under the Discretionary Grant Program or the
purchase of one or more shares issued to such Participant under the Stock
Issuance Program, including the satisfaction of any Federal and State income and
employment tax obligations arising therefrom, by (i) authorizing the extension
of a loan from the Corporation to such Optionee or Participant or
(ii) permitting the Optionee or Participant to pay the option price or purchase
price for the purchased Common Stock in installments over a period of years. Any
such loan or installment method of payment (including the interest rate and
terms of repayment) shall be upon such terms as the Plan Administrator specifies
in the applicable option or issuance agreement or otherwise deems appropriate
under the circumstances; provided, however, that all such terms shall be in
compliance with applicable laws and regulations. Loans or installment payments
may be authorized with or without security or collateral. However, the maximum
credit available to the Optionee or Participant may not exceed the option or
purchase price of the acquired shares plus any Federal and State income and
employment tax liability incurred by the Optionee or Participant in connection
with the acquisition of such shares.
     II. AMENDMENT OF THE PLAN AND AWARDS
          A. The Board shall have complete and exclusive power and authority to
amend or modify the Plan (or any component thereof) in any or all respects.
However, no such amendment or modification shall adversely affect the rights and
obligations with respect to stock options, stock appreciation rights, unvested
stock issuances or other stock-based awards at the time outstanding under the
Plan unless the Optionee or the Participant consents to such amendment or
modification. In addition, amendments to the Plan will be subject to stockholder
approval to the extent required under applicable law or regulation or pursuant
to the listing standards of the stock exchange (or the Nasdaq National Market)
on which the Common Stock is at the time primarily traded.
          B. Options and stock appreciation rights may be granted under the
Discretionary Program and stock-based awards may be made under the Stock
Issuance Program that in each instance involve shares of Common Stock in excess
of the number of shares then available for issuance under the Plan, provided no
shares shall actually be issued pursuant to those grants or awards until the
number of shares of Common Stock available for issuance under the Plan is
sufficiently increased either by (1) the automatic annual share increase
provisions of Section VI.B. of Article One or (2) the stockholder approval of an
amendment of the Plan sufficiently increasing the share reserve. If stockholder
approval is required and is not obtained

24.



--------------------------------------------------------------------------------



 



within twelve (12) months after the date the first excess grant or award made
against such contingent increase, then any options, stock appreciation rights or
other stock-based awards granted on the basis of such excess shares shall
terminate and cease to be outstanding.
     III. TAX WITHHOLDING
          A. The Corporation’s obligation to deliver shares of Common Stock upon
the exercise of stock options or stock appreciation rights or upon the issuance
or vesting of such shares under the Plan shall be subject to the satisfaction of
all applicable Federal, State and local income tax and employment tax
withholding requirements.
          B. The Plan Administrator may, in its discretion, provide any or all
holders of non-statutory stock options, stock appreciation rights, restricted
stock units (other than the restricted stock units or stock option grants
awarded under the Automatic Grant Program) or any other share right awards
pursuant to which vested shares of Common Stock are to be issued under the Plan
and any or all Participants to whom vested or unvested shares of Common Stock
are issued in a direct issuance under the Stock Issuance Program with the right
to use shares of Common Stock in satisfaction of all or part of the Withholding
Taxes to which such holders may become subject in connection with the exercise
of their options or stock appreciation rights, the issuance to them of vested
shares or the subsequent vesting of unvested shares issued to them. Such right
may be provided to any such holder in either or both of the following formats:
               Stock Withholding: The election to have the Corporation withhold,
from the shares of Common Stock otherwise issuable upon the exercise of such
non-statutory option or stock appreciation right or upon the issuance of
fully-vested shares, a portion of those shares with an aggregate Fair Market
Value equal to the percentage of the Withholding Taxes (not to exceed one
hundred percent (100%)) designated by the holder.
               Stock Delivery: The election to deliver to the Corporation, at
the time the non-statutory option or stock appreciation right is exercised, the
vested shares are issued or the unvested shares subsequently vest, one or more
shares of Common Stock previously acquired by such holder (other than in
connection with the exercise, share issuance or share vesting triggering the
Withholding Taxes) with an aggregate Fair Market Value equal to the percentage
of the Withholding Taxes (not to exceed one hundred percent (100%)) designated
by the holder. The shares of Common Stock so delivered shall not be added to the
shares of Common Stock authorized for issuance under the Plan.
     IV. EFFECTIVE DATE AND TERM OF PLAN
          A. The Plan was adopted by the Board on July 23, 1993, and was
approved by the stockholders on the same date. The Plan became effective on
September 29, 1993, the date on which the shares of the Corporation’s Common
Stock were first registered under the 1934 Act. No further option grants or
stock issuances shall be made under the Predecessor Plans from and after the
Effective Date.

25.



--------------------------------------------------------------------------------



 



          B. Each stock option grant outstanding under the Predecessor Plans
immediately prior to the Effective Date of the Discretionary Grant Program shall
be incorporated into this Plan and treated as an outstanding option under this
Plan, but each such option shall continue to be governed solely by the terms and
conditions of the instrument evidencing such grant, and nothing in this Plan
shall be deemed to affect or otherwise modify the rights or obligations of the
holders of such options with respect to their acquisition of shares of Common
Stock thereunder. Each unvested share of Common Stock outstanding under the
Predecessor Plans on the Effective Date of the Stock Issuance Program shall
continue to be governed solely by the terms and conditions of the instrument
evidencing such share issuance, and nothing in this Plan shall be deemed to
affect or otherwise modify the rights or obligations of the holder of such
unvested shares.
          C. The option/vesting acceleration provisions of Section III of
Article Two and Section II of Article Four relating to Corporate Transactions
and Changes in Control may, in the Plan Administrator’s discretion, be extended
to one or more stock options or unvested share issuances which are outstanding
under the Predecessor Plans on the Effective Date of the Discretionary Option
Grant and Stock Issuance Programs but which do not otherwise provide for such
acceleration.
          D. On March 16, 1995, the Board adopted an amendment to the Plan which
(i) increased the number of shares of Common Stock available for issuance under
the Plan by an additional 600,000 shares (as adjusted for the May 1995 stock
split), (ii) provided for an automatic annual increase to the existing share
reserve on the first trading day in each of the next five (5) fiscal years,
beginning with the 1996 fiscal year and continuing through fiscal year 2000,
equal to 1.4% of the total number of shares of Common Stock outstanding on the
last trading day of the fiscal year immediately preceding the fiscal year of
each such share increase and (iii) imposed certain limitations required under
applicable Federal tax laws with respect to Incentive Option grants. The
amendment was approved by the stockholders at the 1995 Annual Meeting on May 17,
1995.
          E. On March 21, 1996, the Board adopted an amendment to the Plan which
(i) increased the number of shares of Common Stock available for issuance under
the Plan by an additional 600,000 shares, (ii) increased the limit on the
maximum number of shares of Common Stock issuable under the 1993 Plan prior to
the required cessation of further Incentive Option grants to 3,780,000 shares
plus an additional increase of 277,000 shares per fiscal year over each of the
next four (4) fiscal years, beginning with the 1997 fiscal year, (iii) revised
the Automatic Option Grant Program to eliminate the special one-time option
grant for 28,800 shares of Common Stock to each newly-elected or newly-appointed
non-employee Board member and implement a new option grant program pursuant to
which all eligible non-employee Board members will receive a series of automatic
option grants over their period of continued Board service. The amendment was
approved by the stockholders at the 1996 Annual Meeting.
          F. On March 18, 1997, the Board adopted a series of amendments to the
Plan which (i) increased the number of shares of Common Stock reserved for
issuance over the term of the Plan by an additional 450,000 shares,
(ii) rendered all non-employee Board members eligible to receive option grants
and direct stock issuances under the Discretionary Option Grant and Stock
Issuance Programs, (iii) allowed unvested shares issued under the Plan and

26.



--------------------------------------------------------------------------------



 



subsequently repurchased by the Corporation at the option exercise price or
direct issue price paid per share to be reissued under the Plan, (iv) eliminated
the plan limitation which precluded the grant of additional Incentive Options
once the number of shares of Common Stock issued under the Plan, whether as
vested or unvested shares, exceeded a certain level, (v) removed certain
restrictions on the eligibility of non-employee Board members to serve as Plan
Administrator, and (vi) effected a series of additional changes to the
provisions of the Plan (including the stockholder approval requirements) in
order to take advantage of the recent amendments to Rule 16b-3 of the 1934 Act
which exempts certain officer and director transactions under the Plan from the
short-swing liability provisions of the federal securities laws. The March 18,
1997 amendments were approved by the stockholders at the 1997 Annual Meeting.
          G. On March 14, 2001, the Board adopted an amendment to the Plan which
(i) established an automatic share increase feature pursuant to which the share
reserve under the Plan will automatically increase on the first trading day in
January of each of the next five (5) calendar years, beginning with the 2002
calendar year and continuing through the 2006 calendar year, by an amount equal
to 4% of the total number of shares of Common Stock outstanding on the last
trading day of the calendar year immediately preceding the calendar year of each
such share increase and (ii) extended the termination date of the Plan from
June 30, 2003 to February 28, 2011. The March 14, 2001 amendment was approved by
the stockholders at the 2001 Annual Meeting.
          H. On July 16, 2002, the Board adopted an amendment to the Plan which
revised the Automatic Option Grant Program to increase the size of the annual
option grant to be received by all eligible non-employee Board members over
their period of continued Board service from 4,000 to 8,000 shares of Common
Stock. This amendment is subject to stockholder approval at the 2003 Annual
Meeting.
          I. On January 30, 2006, the Board amended and restated the Plan in
order to effect the following changes: (i) expand the scope of the Stock
Issuance Program to include restricted stock units and other stock-based awards
which vest and become payable upon the attainment of designated performance
goals or the satisfaction of specified service requirements or upon the
expiration of a designated time period following such vesting events,
(ii) eliminate the limited stock appreciation right provisions of the Plan so
that no grants made on or after January 1, 2006 under the Discretionary Grant
Program or the Automatic Option Grant Program shall contain those limited
cash-out rights, (iii) bring the provisions of the Plan into compliance with
recent changes in the Nasdaq requirements for listed companies and the final
federal tax regulations applicable to incentive stock options, (iv) specifically
incorporate the prohibition of the Sarbanes-Oxley Act of 2002 against loans to
executive officer and (v) effect a series of additional revisions to facilitate
plan administration.
          J. On January 30, 2007, the Board amended and restated the Plan,
subject to stockholder approval at the 2007 Annual Meeting, to revise the
Automatic Grant Program to substitute restricted stock unit awards for the stock
option grants the non-employee Board member would otherwise receive under the
terms of the then-existing automatic stock option

27.



--------------------------------------------------------------------------------



 



grant program. Each restricted stock unit will cover one share of Common Stock,
and the substitution is accordingly effected at the rate of one restricted stock
unit for every 1.6 shares of Common Stock which would otherwise have been the
subject of an automatic option grant made under the automatic stock option grant
program. The January 30, 2007 amendment also effected certain technical
revisions to the Plan relating to changes in capital structure.
          K. The Plan shall terminate upon the earlier of (i) February 28, 2011
or (ii) the date on which all shares available for issuance under the Plan shall
have been issued as vested shares or cancelled pursuant to the exercise of stock
appreciation or other cash-out rights granted under the Plan. If the date of the
plan termination is determined under clause (i) above, then all option grants
and unvested share issuances outstanding on such date shall thereafter continue
to have force and effect in accordance with the provisions of the instruments
evidencing such grants or issuances.
     V. USE OF PROCEEDS
          Any cash proceeds received by the Corporation from the sale of shares
pursuant to option grants or share issuances under the Plan shall be used for
general corporate purposes.
     VI. REGULATORY APPROVALS
          A. The implementation of the Plan, the granting of any option under
the Plan, the issuance of any shares under the Stock Issuance Program, and the
issuance of Common Stock upon the exercise or surrender of the option grants
made hereunder shall be subject to the Corporation’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the options granted under it, and the Common Stock issued
pursuant to it.
          B. No shares of Common Stock or other assets shall be issued or
delivered under this Plan unless and until there shall have been compliance with
all applicable requirements of Federal and State securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of any securities exchange (or the Nasdaq National Market, if applicable) on
which shares of the Common Stock are then listed for trading.
     VII. NO EMPLOYMENT/SERVICE RIGHTS
          Neither the action of the Corporation in establishing the Plan, nor
any action taken by the Plan Administrator hereunder, nor any provision of the
Plan shall be construed so as to grant any individual the right to remain in the
employ or service of the Corporation (or any parent or subsidiary corporation)
for any period of specific duration, and the Corporation (or any parent or
subsidiary corporation retaining the services of such individual) may terminate
such individual’s employment or service at any time and for any reason, with or
without cause.
     VIII. MISCELLANEOUS PROVISIONS
          A. The right to acquire Common Stock or other assets under the Plan
may not be assigned, encumbered or otherwise transferred by any Optionee or
Participant.

28.



--------------------------------------------------------------------------------



 



          B. The provisions of the Plan relating to the exercise of options and
the vesting of shares shall be governed by the laws of the State of California,
as such laws are applied to contracts entered into and performed in such State.
          C. The provisions of the Plan shall inure to the benefit of, and be
binding upon, the Corporation and its successors or assigns, whether by
Corporate Transaction or otherwise, and the Participants and Optionees and the
legal representatives, heirs or legatees of their respective estates.

29.